United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40804
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FEDERICO CHAVEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-03-CR-97-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Federico Chavez appeals his sentence for illegally

transporting aliens in violation of 8 U.S.C. § 1324.     Chavez

challenges a condition of supervised release set forth in the

written judgment that prohibits him from possessing “any other

dangerous weapon.”   Chavez argues that this provision must be

deleted from the written judgment because the district court did

not mention the condition when it orally pronounced sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40804
                               -2-

This issue is foreclosed by United States v. Torres-Aguilar,

352 F.3d 934, 937-38 (5th Cir. 2003).

     AFFIRMED.